

117 HR 2959 : COVID–19 Fraud Prevention Act
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 2959IN THE SENATE OF THE UNITED STATESMay 19, 2021Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACTTo establish the Consumer and Investor Fraud Working Group to help protect consumers and investors from fraud during the COVID–19 pandemic, to assist consumers and investors affected by such fraud, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Fraud Prevention Act.2.Consumer and Investor Fraud Working Group(a)EstablishmentNot later than the end of the 30-day period beginning on the date of enactment of this Act, the Director of the Bureau of Consumer Financial Protection and the Securities and Exchange Commission shall, jointly, establish a working group to be known as the Consumer and Investor Fraud Working Group (the Working Group).(b)DutiesThe Working Group shall facilitate collaboration between the Bureau of Consumer Financial Protection and the Securities and Exchange Commission on—(1)providing resources to consumers and investors to avoid fraud during the COVID–19 pandemic;(2)providing resources, including information on the availability of legal aid resources, to consumers and investors who have been adversely impacted by such fraud; and(3)such other topics as the Working Group determines appropriate.(c)Coordination with other agenciesIn carrying out the duties described under subsection (b), the Working Group shall coordinate and collaborate with other Federal and State government agencies, as appropriate.(d)Quarterly reportThe Working Group shall issue a quarterly report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate on the progress of the Working Group and summarizing—(1)the resources made publicly available to consumers by the Working Group;(2)any public enforcement action taken jointly or individually by any member of the Working Group;(3)the number and description of consumer complaints received by the Bureau of Consumer Financial Protection and the Securities and Exchange Commission regarding fraud related to the COVID–19 pandemic; and(4)any other actions of the Working Group.(e)SunsetThis section shall cease to have any force or effect on and after December 31, 2022.3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. Passed the House of Representatives May 18, 2021.Cheryl L. Johnson,Clerk